 1
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT FOR THE
 7
                            EASTERN DISTRICT OF CALIFORNIA
 8                                 FRESNO DIVISION
 9                                              Case No.: 1:18-cv-1681-DAD-SKO
      ARTURO VERDUZCO,
10
                               Plaintiff,       Judge: Sheila K. Oberto
11
12    v.                                        ORDER ON STIPULATION TO
                                                CONTINUE SCHEDULING
13    CONAGRA FOODS PACKAGED                    CONFERENCE
      FOODS, LLC,
14                                              (Filed concurrently with Stipulation to
                               Defendant.       Continue Scheduling Conference)
15
                                                (Doc. 24)
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 1
                        ORDER ON STIPULATION TO CONTINUE SCHEDULING CONFERENCE
     DocID: 4846-5067-8192.1
                                             ORDER
 1
 2            The Court, having considered the Stipulation to Continue Scheduling
 3
     Conference (Doc. 24), and good cause appearing, CONTINUES the Scheduling
 4
     Conference from January 28, 2020 to March 31, 2020, at 10:15 A.M. in
 5
 6   Courtroom 7 (SKO) before Magistrate Judge Sheila K. Oberto. The parties are
 7
     to submit their joint scheduling report one week prior to the Scheduling Conference.
 8
 9
10   IT IS SO ORDERED.

11
     Dated:      January 7, 2020                           /s/   Sheila K. Oberto     .
12                                                   UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                        ORDER ON STIPULATION TO CONTINUE SCHEDULING CONFERENCE
     DocID: 4846-5067-8192.1
